Dear Congressman Jefferson:
Your request for an opinion regarding the legal requirements for voter registration relative to the voting process in the State of Louisiana has been received and forwarded to me for response. Specifically, your inquiry consisted of the following questions:
  1. Is a Louisiana birth certificate sufficient identification to register a citizen to vote in-person at a local Registrar of Voter's office?
  2. Is either a Louisiana birth certificate, voter registration card or a sworn affidavit sufficient for a registered voter to vote in-person at a polling place?
3. Is photo identification required to vote in Louisiana?
  4. What state/local official has the authority to determine which photo identification is acceptable at the polling place?
Your first question is whether a Louisiana birth certificate is sufficient identification to register a citizen to vote in-person at a local Registrar of Voter's Office.  La.R.S. 18:105 provides, in pertinent part, that "the registrar or any person authorized to accept voter registration applications shall require the applicant to submit his current driver's license, if he has one, or his birth certificate, or other documentation which reasonably and sufficiently establishes the applicant's identity, age, and residency.  A birth certificate shall only be used to establish the applicant's identity and age."  See alsoLa.Atty.Gen.Op. No. 00-48.  Therefore, presentation of one's birth certificate is sufficient under the law to establish his identity and age for the purposes of meeting the qualifications to register to vote. However, some other documentation must be presented in conjunction with one's birth certificate in order to establish residency.
The second and third questions within your opinion request may be answered in conjunction with one another.  They are whether a Louisiana birth certificate, voter registration card, or a sworn affidavit is sufficient for a registered voter to vote in-person at a polling place and whether photo identification is required to vote in Louisiana respectively.  As it relates to identification of voters, La.R.S. 562(A)(2) provides that "each applicant shall identify himself, in the presence and view of the bystanders, and present to the commissioners a Louisiana driver's license, a Louisiana special identification card issued pursuant to La.R.S. 40:1321, or other generally recognized picture identification card."  Therefore, photo identification is a mandatory prerequisite to voting in the State of Louisiana.  However, the law makes exceptions for voters who may not have any of the listed mediums of photo identification (i.e., driver's license, special identification card, etc.).  Specifically, La.R.S. 18:562(A)(2) further provides that:
  "If the applicant does not have a Louisiana driver's license, a Louisiana special identification card, or other generally recognized picture identification card, the applicant shall sign an affidavit, which is supplied by the secretary of state, to that effect before the commissioners who shall place the affidavit in the envelope marked "Registrar of Voters" and attach the envelope to the precinct register, and the applicant shall provide further identification by presenting his current registration certificate, giving his date of birth, or providing other information stated in the precinct register that is requested by the commissioner."
Therefore, this office is of the opinion that an individual who does not have either of the types of identification required pursuant to La.R.S. 18:562(A)(2) must certify and stipulate to such by affixing his/her signature to an affidavit in the presence of the commissioners. Additionally, he/she must then present his/her voter registration card, give his/her date of birth (in which case supplying a birth certificate would suffice), and/or provide other information stated in the precinct register that is requested by the commissioners.  If the applicant has satisfactorily identified himself as the voter named on the precinct register   either by one of the statutorily required mediums of photo identification or, in the absence of such, by signing an affidavit and subsequently submitting his voter registration card, proof of birth, and other items as may be stated in the precinct register   and is, in fact, qualified to vote, the commissioner shall initial the precinct register opposite the voter's signature or mark.  La.R.S. 18:562(D).  The voter then shall be allowed to vote.  However, it must be noted that an applicant allowed to vote without picture identification is subject to challenge.
Your final inquiry is what state/local official has the authority to determine which photo identification is acceptable at the polling place. Commissioners of elections are given certain powers and duties under the law.  La.R.S. 18:425(C)(1) provides, in pertinent part, that "the commissioners shall conduct primary and general elections at each polling place, shall enforce the election laws, and shall maintain order at the polling place during the election and the counting and tabulation of votes." The mere fact that a person who desires to vote must present reasonable and sufficient identification of himself to the commissioner's satisfaction before he is allowed to vote signifies the discretion as well as the authority vested in the commissioner to make determinations with respect to acceptable photo identification.  The law expressly states the types of photo identification that are acceptable and what is necessary for one to still qualify to vote in the event that he does not have the specified types of identification.  Since commissioners are statutorily required to uphold the election laws, it is upon them to decide if the photo identification qualifies under the law.
I hope this opinion satisfactorily answers your inquiry.  If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             __________________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
Date Received: 9/17/02
Date Released: October 25, 2002